Citation Nr: 1610206	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  08-06 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disorder ("neck disability"), to include as due to service-connected left upper and lower extremity hemiparesis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1973 to August 1974.  

This matter comes to the Board of Veterans Appeals (Board) from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico.  

This claim was previously before the Board in July 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The competent and credible evidence is in equipoise as to whether the Veteran's currently diagnosed neck disability is proximately due to active military service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for a neck disability have been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to service connection for a neck disability.  Specifically, the Veteran claims that his neck disability is related to his service connected hemiparesis of the left upper and lower extremities.  After a careful review of the evidence, the Board finds that service connection for a neck disability is warranted and the claim is granted.   

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must consider all relevant evidence but need not discuss each individual evidentiary item).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 439.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran has been diagnosed with degenerative disc disease of the cervical spine.  As such, the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease or that a current disability exists, the current disability was either (a) caused by or (b) aggravated by a service-connected disability, and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's service treatment records reveal that in December 1973, the Veteran became dizzy, fell, and struck the left side of his head on an unknown object.  He was hospitalized for approximately six months, and was diagnosed with a cerebrovascular accident (CVA) at level of basil ganglia with resultant left-sided weakness and tremor.  However, there was no associated neck disability diagnosed in service.  As such, the Board will review the Veteran's post service medical records to determine whether there is evidence showing that his post service diagnosis of a neck disability is related to service.  

The Veteran has alleged on numerous occasions that he does not remember how he injured his neck.  The Veteran has been diagnosed with a cognitive disorder with memory loss.  A review of the Veteran's post-service medical records suggests that the Veteran's service-connected hemiparesis causes imbalance and the Veteran may have injured his neck and shoulder in the 1990's.  

In May 2014, the Veteran underwent a VA examination to determine the etiology of his neck disability; however, in a July 2015 remand, the Board concluded that the examination was inadequate for several reasons and remanded for another opinion that considered the evidence in its entirety.  

A treatment note from December 1993 from the Veteran's private physician Dr. E.B. notes complaints from the Veteran regarding his leg giving out, causing him to fall.  A February 2007 VA treatment note notes that the Veteran underwent surgery in the 1990's following a fall and he began to experience neck and shoulder pain, weakness in his limbs, and loss of balance when walking.  An August 2007 VA treatment note states that the Veteran's leg weakness, falls and numbness were related to his hemiparesis condition.  

In October 2015, the Veteran underwent a VA examination to determine the etiology of his neck disability.  The examiner opined that his current neck disability is less likely than not related to his military service.  The examiner based this opinion on the fact that there is no evidence of neck trauma or of a neck injury in-service.  It was noted that the Veteran was separated from service due to a CVA.  The examiner noted that a CVA and cervical degenerative disc disease are different disease entities unrelated to each other.  In this case, the CVA did not cause, induce, or produce his cervical degenerative disc disease.  The examiner opined that his neck disability is more likely due to aging.  

The examiner also stated that his cervical degenerative disc disease status post-surgery is less likely as not aggravated by his service connected hemiparesis of the left upper and left lower extremities because neurons (ischemia) in the brain and cervical degenerative disc disease are less likely than not able to alter or cause any upper motor neuron pathology, rather it has the potential to affect lower motor neurons, but to date there is no evidence showing that the Veteran's cervical degenerative disc disease has caused cervical radiculopathy, and if radiculopathy did manifest it would not be due to the service connected hemiparesis.  

The examiner supported his conclusion by noting that a neurological report from November 2006 states that the Veteran had no gait difficulty or limping, his VA examination from February 2012 of his peripheral nerves showed a normal gait and a neurological evaluation from October 2012 found the Veteran without significant neurological deficits.  

However, as definitive as the VA examiner is in his opinion that the Veteran's CVA did not cause his current neck disability, the examiner failed to discuss whether or not the residuals of the Veteran's CVA causes him to have imbalances that lead him or causes him to fall and injure himself.  Overall, the examiner failed to consider the Veteran's lay testimony.  As such, the Board finds this examination to be inadequate.  However, remand for an additional examination is not necessary.  Evans v. West, 12 Vet. App. 22, 30 (1998) (holding that it is the Board's responsibility to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).

In the Board's previous remand, the Board requested that the Veteran submit any private treatment records that he may have in his possession or to complete medical releases for any medical providers that may have treated his neck and shoulder in the 1990's.  To date the Veteran has not submitted any records or releases.  However, as evidence to support his claim, the Veteran submitted a letter from his private physician Dr. A.C.P. dated October 2010, wherein he states that the Veteran reported with severe cervical pain with upper extremity irritation and left-sided weakness.  Upon examination, the Veteran had difficulties with balance and ambulation.  He had severe cervical spasm and tenderness.  Dr. A.C.P. stated that his CVA in 1974 could have caused his cervical degenerative disc and vertebral disease.  Further, the unconscious state of the Veteran during the CVA, does not allow him to recall the exact history.  Dr. A.C.P explained that the Veteran has poor balance and coordination due to left lower extremity weakness; interfering with his posture, sitting, standing, bending, squatting and all weight-bearing activities.  

The Board finds the evidence to be equipoise as to whether the Veteran's neck disability is proximately due to his service connected hemiparesis.  Even though the VA examiner gave a negative etiological opinion, the Veteran's private physician gave a positive nexus opinion and discussed the Veteran's symptoms from his service connected disability and how this caused his current neck disability.  The Veteran's private physician discussed the Veteran's physical limitations and the overall impact the residuals of the CVA has had on the Veteran since 1974.  As such, the Board finds the opinion from the Veteran's private physician to be more probative than that of the VA examiner.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the claim.  

Duties to Notify and Assist  

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  


ORDER

Service connection for a neck disability is granted.  



____________________________________________
Vito A. Clementi  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


